Exhibit 10.1

Execution Version

LIMITED CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This LIMITED CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of the 15th day of June, 2018 (this “Amendment”), is entered
into among CRAWFORD & COMPANY, a Georgia corporation (“Crawford”), CRAWFORD &
COMPANY RISK SERVICES INVESTMENTS LIMITED, a limited company incorporated under
the laws of England and Wales with registered number 02855446 (the “UK
Borrower”), CRAWFORD & COMPANY (CANADA) INC., a corporation incorporated under
the laws of Canada (the “Canadian Borrower”), CRAWFORD & COMPANY (AUSTRALIA)
PTY. LTD., a proprietary limited organized in Australia (ABN 11 002 317 133)
(the “Australian Borrower” and, together with Crawford, the UK Borrower and the
Canadian Borrower, the “Borrowers”), the Subsidiary Guarantors under the
hereinafter defined Credit Agreement, the Lenders under the hereinafter defined
Credit Agreement party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent under the hereinafter defined Credit Agreement (the
“Administrative Agent”).

RECITALS

A. Reference is made to the Amended and Restated Credit Agreement, dated as of
October 11, 2017, between the Borrowers, the Lenders party thereto from time to
time and the Administrative Agent (as heretofore amended and amended hereby, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning given to such terms in the Credit Agreement.

B. The Borrowers have informed the Lenders that they desire to (i) dispose of
all of the Capital Stock of Garden City Group, LLC (“GCG”) and certain assets of
the Canadian Borrower, as more particularly described in that certain Membership
Interest and Asset Purchase Agreement, dated as of the date hereof (and
substantively identical to the most recent draft thereof provided to the
Administrative Agent prior to the date hereof), by and between Crawford, the
Canadian Borrower, Epiq Class Action & Claims Solutions, Inc. and Epic Systems
Canada LLC (collectively, the “Disposition”), and (ii) cause Crawford to declare
and make a dividend to its shareholders of up to $10,000,000 (the “GCG Special
Dividend”).

C. The Borrowers have requested, and the Lenders party hereto and the
Administrative Agent have agreed, to consent to certain transactions that would
otherwise be prohibited by the Credit Agreement and to make certain amendments
thereto, all on the terms and subject to the conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

LIMITED CONSENT AND AMENDMENTS

1.1 The Required Lenders hereby consent to, and waive any Event of Default that
would otherwise result from, the Disposition, and acknowledge and agree that no
portion of the Asset Disposition baskets provided in Section 8.4 of the Credit
Agreement will be deemed utilized in connection with the Disposition; provided
that the Disposition is consummated on or before July 15, 2018.

1.2 The Required Lenders hereby consent to, and waive any Event of Default that
would otherwise result from, the GCG Special Dividend, and acknowledge and agree
that no portion of the Restricted Payments baskets provided in Section 8.6 of
the Credit Agreement will be deemed utilized in connection with the GCG Special
Dividend; provided that (i) the GCG Special Dividend is consummated on or before
the first anniversary of the date of the Disposition; (ii) the aggregate amount
of the GCG Special Dividend does not exceed the lesser of (A) $10,000,000 and
(B) the aggregate amount of Net Cash Proceeds of the Disposition; (iii) no
Default or Event of Default has occurred and is continuing at the time the GCG
Special Dividend is consummated; and (iv) one Business Day prior to the date of
the GCG Special Dividend, Crawford shall have delivered to the Administrative
Agent a Compliance Certificate (appropriately modified), demonstrating that,
after giving effect to the GCG Special Dividend, (A) the Borrowers are in
compliance with each financial covenant set forth in Article VII of the Credit
Agreement and (B) the Borrowers are projected (in good faith based upon
assumptions believed by the management of Crawford to be reasonable when made)
to be in compliance with each financial covenant set forth in Article VII of the
Credit Agreement as of the last day of the fiscal quarter in which the GCG
Special Dividend is made.

1.3 Each limited consent contained herein is a consent under the Credit
Agreement and shall not constitute or be deemed to be a waiver of or departure
from any term or provision of the Credit Agreement except in respect of the
Disposition or the GCG Special Dividend, which terms and provisions shall
continue in full force and effect, nor shall the limited consent set forth
herein constitute or be deemed to constitute a consent to any transaction other
than the Disposition or the GCG Special Dividend or a course of dealing among
the parties.

1.4 The definition of “Consolidated Total Funded Debt” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate (without duplication) of (i) all Funded Debt of the Consolidated
Entities as of such date plus (ii) at any time and from time to time on and
after the first anniversary of the Disposition (as defined in the Limited
Consent and First Amendment to Amended and Restated Credit Agreement, dated as
of June 15, 2018), the aggregate maximum liability of the Consolidated Entities
under (A) the General Agreement of Indemnity, dated as of February 3, 2015, by
Crawford in favor of Liberty Mutual Group (as defined therein), and (B) the
General Agreement of Indemnity, dated as of January 26, 2015, by Crawford and
GCG in favor of Hartford (as defined therein).

 

2



--------------------------------------------------------------------------------

1.5 The definition of “Fixed Charge Coverage Ratio” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating in its entirety
clause (ii)(C) thereof as follows: “(C) the aggregate of all Restricted Payments
paid by the Consolidated Entities during such Reference Period pursuant to
Section 8.6(a)(iii) or 8.6(a)(v) (and specifically not including the GCG Special
Dividend, as defined in (and to the extent made in accordance with) the Limited
Consent and First Amendment to Amended and Restated Credit Agreement, dated as
of June 15, 2018)”.

1.6 The following definitions are hereby added to Section 1.1 of the Credit in
proper alphabetical order:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

1.7 The following is hereby added to the Credit Agreement as a new Section 5.28
in proper numerical order:

5.28 Beneficial Ownership Certification. As of the date of delivery pursuant to
Section 11.24, the information included in each Beneficial Ownership
Certification provided by each Borrower, if applicable, is true and correct in
all respects.

1.8 The following is hereby added to the Credit Agreement as a new Section 11.24
in proper numerical order:

11.24 Beneficial Ownership. Each Borrower agrees that, promptly following any
request therefor, such Borrower will provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation. On or before June 22, 2018, with respect to each Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Borrower shall deliver to each Lender a Beneficial Ownership
Certification in relation to such Borrower, to the extent requested by such
Lender.

ARTICLE II

CONDITIONS OF EFFECTIVENESS

This Amendment shall become effective as of the date (the “Effective Date”)
when, and only when, the Administrative Agent shall have received an executed
counterpart hereof from each of the Credit Parties and the Lenders party hereto
(which Lenders shall constitute the Required Lenders).

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that (i) each of the representations and warranties of such Credit Party
contained in the Credit Agreement and in the other Credit Documents qualified as
to materiality is true and correct and each not so qualified is true and correct
in all material respects on and as of the date hereof, both immediately before
and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); (ii) this Amendment has been duly authorized, executed
and delivered by each Credit Party and constitutes the legal, valid and binding
obligation of such Credit Party, enforceable against its in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law);
and (iii) no Default or Event of Default shall have occurred and be continuing
on the date hereof, both immediately before and immediately after giving effect
to this Amendment.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION

4.1 Each Credit Party hereby confirms and agrees that, after giving effect to
this Amendment, the Credit Agreement and the other Credit Documents remain in
full force and effect and enforceable against such Credit Party in accordance
with their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect (other than as expressly amended hereby), and
represents and warrants to the Administrative Agent and the Lenders that it has
no knowledge of any claims, counterclaims, offsets or defenses to or with
respect to its obligations under the Credit Documents, or if such Credit Party
has any such claims, counterclaims, offsets, or defenses to the Credit Documents
or any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Without limiting the foregoing, each Credit Party consents to the amendment of
the Credit Agreement effected by Article I and confirms for the benefit of the
Lenders and the Administrative Agent that (i) if applicable, its obligations
(A) as a Subsidiary Guarantor under the applicable Guaranty and (B) under the
Security Documents to which it is a party are not discharged or (except as set
out in clause (ii) below) otherwise affected by those amendments or the other
provisions of this Amendment and shall accordingly continue in full force and
effect; and (ii) the Guaranty Obligations and Secured Liabilities (howsoever
defined in each relevant Security Document) shall after the Effective Date
extend to the obligations of each Credit Party (as applicable) under the Credit
Agreement as amended hereby and under any other Credit Documents. This
acknowledgement and confirmation by the Credit Parties is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and each Credit Party acknowledges that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

 

4



--------------------------------------------------------------------------------

4.2 Notwithstanding anything to the contrary in this Amendment, the Credit
Agreement or any other Credit Document, the parties hereto hereby acknowledge
and agree that, concurrently with the consummation of the Disposition in
accordance with Section 1.1: (a) each of GCG and Settlement Services, Inc., a
Florida corporation (“SSI”), will be automatically released from any and all
liabilities and/or other obligations such Person has under the Credit Documents;
(b) all security interests, liens and other interests held by the Administrative
Agent, for the ratable benefit of the Secured Parties (as such term is defined
in the Security Documents), on the assets of the Canadian Borrower disposed of
pursuant to the Disposition, on the Capital Stock of Garden City Group, LLC and
on the assets of GCG and SSI, shall be automatically terminated and released
without any further action by Crawford, the Administrative Agent or any other
Person, and the Administrative Agent will (at Crawford’s expense) deliver to
Shannon C. Baxter, Dentons US LLP (“Crawford’s Counsel”), 303 Peachtree Street,
Suite 5300, Atlanta, Georgia 30308, such releases as are reasonably requested by
Crawford or Crawford’s Counsel in connection with the release of such security
interests, liens and other interests, including, without limitation,

(i) Uniform Commercial Code termination statements with respect to the Uniform
Commercial Code financing statements naming GCG and SSI as debtor and the
Administrative Agent as secured party,

(ii) a termination of that certain Control Account Agreement, dated as of
December 8, 2011, among GCG, the Administrative Agent and Signature Bank, as
amended, and

(iii) releases and reassignments of the assignments filed with the U.S.
Copyright Office and the U.S. Patent and Trademark Office with regard to
registered Copyright Collateral, Patent Collateral and Trademark Collateral (as
such terms are defined in the Security Agreement) of GCG; and

(c) Crawford and Crawford’s Counsel (and each of their respective agents and
designees) shall be authorized to file and/or deliver all of the terminations,
releases and reassignments described in clause (b) above. Upon reasonable notice
and request, the Administrative Agent agrees to execute, deliver and/or file (in
each case, at Crawford’s expense) such additional documents as are necessary to
effect such termination and release of such security interests, liens and other
interests as Crawford or Crawford’s Counsel may so request in order to evidence
or otherwise give public notice of such terminations and releases. In addition
to the foregoing, the Administrative Agent agrees that it will, on the date on
which the Disposition occurs in accordance with Section 1.1, deliver (at
Crawford’s expense), by overnight delivery, to Crawford’s Counsel all original
collateral disposed of pursuant to the Disposition in the possession of the
Administrative Agent in connection with the Credit Documents.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

 

5



--------------------------------------------------------------------------------

5.2 Full Force and Effect. Except as expressly amended, released or terminated
hereby, the Credit Agreement and the other Credit Documents, including the
Security Documents and the Guaranty, shall continue in full force and effect in
accordance with the provisions thereof on the date hereof, and each Credit Party
ratifies and reaffirms the grant of security interests and liens granted and
ratifies and reaffirms the guarantee of obligations (including in relation to
the Credit Agreement as amended hereby) by such Credit Party in favor of the
Administrative Agent for the benefit of the Lenders. As used in the Credit
Agreement or any other Credit Document, “hereinafter,” “hereto,” “hereof,” and
words of similar import shall, unless the context otherwise requires, mean the
Credit Agreement or such other Credit Document after giving effect to this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any other Credit Documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement, the Credit
Agreement or any other Credit Document except as expressly set forth herein.
This Amendment shall constitute a Credit Document under the terms of the Credit
Agreement.

5.3 Expenses. Crawford agrees on demand to (i) pay the reasonable documented
out-of-pocket fees and expenses of counsel for the Administrative Agent and
(ii) reimburse the Administrative Agent for all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment.

5.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

5.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

5.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts; Integration. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or in electronic
format (e.g., “pdf” or “tif” file format) shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment constitutes the
entire contract among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

5.8 Counterparts Received After the Effective Date. To the extent that, after
the Effective Date but on or before June 19, 2018, any Lender that is not a
party to this Amendment as of the Effective Date delivers a counterpart
signature hereto, such signature page shall be appended hereto and such Lender
shall become a party hereto as if such signature page had been included on the
Effective Date.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President CRAWFORD & COMPANY RISK
SERVICES INVESTMENTS LIMITED By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Director CRAWFORD & COMPANY (CANADA) INC.
By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Assistant Corporate Secretary EXECUTED by
CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD. in accordance with section 127(1) of
the Corporations Act 2001 (Cwlth) by authority of its directors: By:  

/s/ Joseph O. Blanco

Name:   Joseph O. Blanco Title:   Director By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Director

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRAWFORD & COMPANY INTERNATIONAL, INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Senior Vice President CRAWFORD & COMPANY
EMEA / A-P HOLDINGS LIMITED By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Director CRAWFORD & COMPANY ADJUSTERS
LIMITED By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Director GARDEN CITY GROUP, LLC By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President CRAWFORD LEASING SERVICES,
INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

RISK SCIENCES GROUP, INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President BROADSPIRE SERVICES, INC.
By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President BROADSPIRE INSURANCE
SERVICES, INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President BROADSPIRE DISABILITY
SERVICES, INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Secretary SETTLEMENT SERVICES, INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Secretary

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEGOLOOK, LLC By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President CRAWFORD INNOVATIVE
VENTURES, LLC By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Secretary

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, UK Security
Trustee, Australian Security Trustee, an Issuing Bank and a Lender

 

By:  

/s/ Lex Mayers

Name:  

Lex Mayers

Title:  

Senior Vice President

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender

By:  

/s/ Ryan Maples

Name:  

Ryan Maples

Title:  

Sr. Vice President

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:  

/s/ Kimberly A. Crotty

Name:  

Kimberly A. Crotty

Title:  

Vice President

SIGNATURE PAGE TO

LIMITED CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT